Citation Nr: 0030492	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
May 1990.  

This appeal arises from an August 1997 rating decision of the 
Roanoke regional office (RO) which denied service connection 
for bilateral hearing loss.  The notice of disagreement was 
received in June 1998.  The statement of the case was issued 
in June 1998.  The veteran's substantive appeal was received 
in August 1998.

In a statement received in May 1999, the veteran's 
representative raised the issue of service connection for 
tinnitus.  The Board of Veterans' Appeals (Board) notes that 
this issue was previously denied in August 1997, and that the 
veteran did not appeal the decision.  The issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus is not inextricably 
intertwined with the current appeal, and it is referred to 
the RO for the appropriate action.


REMAND

The veteran contends that he currently suffers from bilateral 
hearing loss.  He says the hearing loss was caused by the 
acoustic trauma he experienced during his 10 years of serving 
with a field artillery unit.  He states that he complained of 
hearing loss during his active military service, and that 
hearing loss was diagnosed at this discharge examination.  He 
maintains that he continues to suffer from hearing loss.  He 
says the hearing loss interferes with his ability to work.  
Noting that the RO had denied his claim on the basis that his 
discharge examination failed to establish hearing loss for VA 
purposes under 38 C.F.R. § 3.385, the veteran argues that he 
has yet to have been afforded a speech recognition test.  He 
insists that a VA examination is necessary in other to 
properly adjudicate his claim.

Prior to rendering a final decision on the issue of service 
connection for hearing loss, the Board finds that there are 
procedural defects that must be addressed and corrected.  
Significant changes in the law pertaining to the duty to 
assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal.  In 
particular, the law now states: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103(a)).  

There is no evidence in the present case that the RO informed 
the veteran or his representative of the evidence necessary 
to substantiate his claim.  Such evidence could include, but 
not be limited to, post-service VA or non-VA medical records 
that reflect treatment for hearing loss or a report a recent 
audiology examination.

The newly enacted legislation pertaining to the duty to 
assist also requires that, n the claim."  
Further: 

The Secretary shall treat an examination or 
opinion as being necessary to make a decision 
on a claim for purposes of paragraph (1) if 
the evidence of record before the Secretary, 
taking into consideration all information and 
lay or medical evidence (including statements 
of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim."

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(d)(2)).

Here, service medical records reflect that the veteran 
complained of hearing loss and was, in fact, diagnosed as 
having hearing loss at the time of his service discharge.  
The veteran contends he has continuously suffered from the 
effects of his hearing loss.  In other words, there is 
evidence that the veteran has been diagnosed as having 
hearing loss, and that said disability may be associated with 
his active military service.  

However, while he is capable of providing competent evidence 
that he currently suffers from hearing loss, the veteran 
lacks the medical expertise to render a diagnosis as to 
whether his impaired hearing is considered disabling for VA 
purposes.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
In light of the foregoing, the veteran should be afforded a 
VA audiology examination to determine the nature, severity, 
and etiology of his hearing loss.

Thus, the Board finds that additional development is 
considered necessary, and this case is therefore Remanded to 
the RO for the following development:


1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
and VA medical care providers who have treated 
him, since his service separation, for hearing 
loss.    After securing the necessary releases, 
the RO should obtain these records and permanently 
associate them with the claims file.

2.  Upon completion of the above development, the 
RO should schedule the veteran for a VA audiology 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner prior to the examination.  
All the necessary audiometric testing should be 
conducted.  If the veteran's impaired hearing is 
found to meet any of the threshold requirements as 
set forth in 38 C.F.R. § 3.385 (and therefore 
considered a disability for VA purposes), the 
examiner should state whether it is at least 
likely as not that the veteran's hearing loss is 
etiologically related to his military service.  
All opinions expressed should be supported by 
reference to pertinent evidence.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4. After undertaking any additional development 
deemed appropriate, the RO should review the issue 
on appeal.  Due consideration should be given to 
all pertinent laws, regulations, and decisions of 
the U.S. Court of Appeals for Veterans Claims.  If 
the benefit sought on appeal is not granted, the 
appellant and his representative should be issued 
a Supplemental Statement of the Case, which should 
include all pertinent laws and regulations.  The 
veteran and his representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


